Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17165889.1, filed on April 11, 2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 11, 2018, March 26, 2020, and December 7, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 13 is objected to because of the following informalities:  Line 8 recites “... such thats the signal ...” Examiner recommends amending the limitation to recite “... such that the signal ...”

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2012/0299603 A1) (herein after Zhao) and further in view of Kereit et al (US 2010/0301872 A1) (herein after Kereit.)

	In Re Claim 1, Zhao teaches, a method for identifying at least one diagnosis variable indicating an aging state of an operating device in an electrical energy supply network (Fig. 1, ¶ [0002]: This application relates to a monitoring system and method for monitoring and continually assessing the condition of underground power cables; Fig. 1, ¶ [0003]: Conventional practices often involve off-line insulation loss or dissipation factor measurements; Examiner interpretation: dissipation factor measurements is the diagnosis variable, the power cable is the operating device), which comprises the steps of: detecting first measurement values of at least one measurement variable at a first measuring point of the operating device (Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Examiner interpretation: the values of voltage, current, and phase angle are the first measurement values, voltage, current, and phase angle are the measurement variables, terminal 12 is the first terminal); detecting second measurement values of the at least one measurement variable at a second measuring point of the operating device (Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Examiner interpretation: the values of voltage, current, and phase angle are the second measurement values, voltage, current, and phase angle are the measurement variables, terminals 13 is the second terminal), —; and identifying the at least one diagnosis variable using respective simultaneously detected said first and second measurement values (Fig. 1, ¶ [0012]: The invention uses synchronization and communication technologies to measure the quantities at an exact moment from both cable terminals 12 and 13; Examiner interpretation: the exact moment of the measurement is simultaneous detection.)
	Zhao fails to teach, the first and second measurement values being detected in a time-controlled manner such that a signal of the at least one measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate time profiles of the first and second measurement values.
	In analogous art, Kereit teaches, the first and second measurement values being detected in a time-controlled manner such that a signal of the at least one measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate time profiles of the first and second measurement values (Fig. 1, ¶ [0086]: However, it is also possible for the distance protective devices 11a and 11b to record their current and voltage phasor measured values in a time-synchronous manner, that is to say with the sampling in the two distance protective devices being carried out synchronously; Fig. 1, ¶ [0087]: In addition, the current and voltage phasor measured values are allocated a time stamp which precisely indicates the point in time of their recording;  Fig. 1, ¶ [0049]: The distance protective devices 11a and 11b identify the short that has occurred by continuously recording the current and voltage phasors at the respective measurement points A and B and using them first of all to calculate the impedances of all the loops that exist; Examiner interpretation: device 11a samples the first measurement values, device 11b samples the second measurement values. The time stamp is the set time. The continuous recording is the measurement duration. The sampling, time-stamp (set time), and recording (measurement duration) is the time profile.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao to include the teaching of first and second measurement values being detected in a time-controlled manner such that a signal of the at least one measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate time profiles of the first and second measurement values taught by Kereit for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network easily and accurately [Kereit [0008]: The invention is therefore based on the object of specifying a method and a measurement device of the type mentioned above which allow a setting value for the ground impedance to be determined comparatively easily and accurately.]

	In Re Claim 2, Zhao in view of Kereit teaches the limitations of claim 1, which this claim depends on.
	Kereit further teaches, the method according to claim 1, wherein the set times and/or the set measurement duration is prescribed by a configuration. (Fig. 4, ¶ [0096]: In order to carry out the distance protective method, the computation unit 42 can access the memory device 43 and can call up the ground impedance parameter 49 stored there, in order to carry out the protection algorithms; Examiner interpretation: the algorithms are the configuration.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao in view of Kereit to include the teaching of set times and/or the set measurement duration prescribed by a configuration taught by Kereit for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network easily and accurately [Kereit [0008]: The invention is therefore based on the object of specifying a method and a measurement device of the type mentioned above which allow a setting value for the ground impedance to be determined comparatively easily and accurately.]

	In Re Claim 3, Zhao in view of Kereit teaches the limitations of claim 1, which this claim depends on.
	Zhao further teaches, the method according to claim 1, which further comprises selecting the measurement variable from the group consisting of an electric current, an electrical voltage and a phase angle at the first and second measuring points of the operating device (Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Examiner interpretation: voltage, current, and phase angle are the measurement variables.)

	In Re Claim 4, Zhao in view of Kereit teaches the limitations of claim 1, which this claim depends on.
	Zhao further teaches, the method according to claim 1, which further comprises identifying the at least one diagnosis variable in a form of a dissipation factor of the operating device or of a characteristic impedance of a system equivalent circuit diagram of the operating device. (Fig. 1, ¶ [0002]: This application relates to a monitoring system and method for monitoring and continually assessing the condition of underground power cables; Fig. 1, ¶ [0003]: Conventional practices often involve off-line insulation loss or dissipation factor measurements; Examiner interpretation: dissipation factor measurements is the diagnosis variable.)

	In Re Claim 5, Zhao in view of Kereit teaches the limitations of claim 1, which this claim depends on.
	Zhao further teaches, the method according to claim 1, which further comprises: disposing the first and the second measuring points of the operating device in physical proximity to one another (Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Examiner interpretation: terminals 12 and 13 (first and second measuring points) are in physical proximity); and detecting the first and second measurement values by means of an individual measuring device, which is disposed in physical proximity to the measuring points (Fig. 1, ¶ [0012]: The measured data is then transmitted by the communications device 14 to the central data processing unit 16 to determine the insulation losses; Examiner interpretation: central data processing unit 16 (individual measuring device) is in physical proximity to the measuring points.)

	In Re Claim 6, Zhao in view of Kereit teaches the limitations of claim 1, which this claim depends on.
	Kereit further teaches, the method according to claim 1, which further comprises: disposing the first and the second measuring point of the operating device at a physical distance from one another (Fig. 1, ¶ [0045]: A measurement device in the form of an electrical distance protective device 11a is arranged at a first measurement point A at a first end of the section 10. A second measurement device in the form of a second distance protective device 11b is arranged in a corresponding manner at a second measurement point B at a second end of the section 10; Examiner interpretation: measurement point A (the first measurement point) and measurement point B (the second measurement point) are physically distant due to section 10); detecting the first measurement values by means of a first measuring device; and detecting the second measurement values by means of a second measuring device (Fig. 1, ¶ [0045]: A measurement device in the form of an electrical distance protective device 11a is arranged at a first measurement point A at a first end of the section 10. A second measurement device in the form of a second distance protective device 11b is arranged in a corresponding manner at a second measurement point B at a second end of the section 10; Examiner interpretation: protective device 11a is the first measuring device and protective device 11b is the second measuring device.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao in view of Kereit to include the teaching of disposing a first and a second measuring point of an operating device at a physical distance from one another; detecting  first measurement values by means of a first measuring device; and detecting second measurement values by means of a second measuring device taught by Kereit for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network easily and accurately [Kereit [0008]: The invention is therefore based on the object of specifying a method and a measurement device of the type mentioned above which allow a setting value for the ground impedance to be determined comparatively easily and accurately.]

	In Re Claim 7, Zhao in view of Kereit teaches the limitations of claim 6, which this claim depends on.
	Zhao further teaches, the method according to claim 6, wherein the first and the second measuring device each contain a timer, which controls a time-controlled detection of the measurement values (Fig. 1, ¶ [0012]: With present synchronization and communication technologies and accurate satellite clocks, measurements may be made from both terminals 12, 13 of the circuit 11 at one time (T) using a synchronization device 17; Examiner interpretation: synchronization device 17 is the timer.)

	In Re Claim 8, Zhao in view of Kereit teaches the limitations of claim 7, which this claim depends on.
	Zhao further teaches, the method according to claim 7, wherein the timer is coordinated with an external time source by means of a synchronization signal (Fig. 1, ¶ [0012]: With present synchronization and communication technologies and accurate satellite clocks, measurements may be made from both terminals 12, 13 of the circuit 11 at one time (T) using a synchronization device 17; Examiner interpretation: the satellite clocks are the external time clocks that provide synchronization signal.)

	In Re Claim 9, Zhao in view of Kereit teaches the limitations of claim 6, which this claim depends on.
	Zhao further teaches, the method according to claim 6, wherein stipulated times and measurement durations for detecting the measurement values of the first and the second measurement points are stipulated in terms of time in such a way that the measurement values are detected simultaneously in the time-controlled manner at least over an overlap time range in the first and second measuring devices. (Fig. 1, ¶ [0012]: With present synchronization and communication technologies and accurate satellite clocks, measurements may be made from both terminals 12, 13 of the circuit 11 at one time (T) using a synchronization device 17; Examiner interpretation: the one time (T) is the same for the first and second measurements because of overlap.)

	In Re Claim 10, Zhao in view of Kereit teaches the limitations of claim 9, which this claim depends on.
	Zhao further teaches, the method according to claim 9, which further comprises storing the time profiles of the first and second measurement values (Fig. 1, ¶ [0012]: The measured data is then transmitted by the communications device 14 to the central data processing unit 16 to determine; Examiner interpretation: central data processing unit 16 (individual measuring device) stores the measurement values) and, by subsequent synchronization, respective simultaneously detected measurement value pairs of the at least one measurement variable are identified from the time profiles (Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Examiner interpretation: the sample start time of the first measurement value and the sample start time of the second measurement value is the first pair, the sample stop time of the first measurement value and the sample stop time of the second measurement value is the second pair.)

	In Re Claim 13, Zhao teaches, a measuring device for detecting measurement values in an electrical energy supply network (Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Fig. 1, ¶ [0012]: The measured data is then transmitted by the communications device 14 to the central data processing unit 16 to determine the insulation losses; Examiner interpretation: central data processing unit 16 is the measuring device; the values of voltage, current, and phase angle are the measurement values), comprising: — and a storage device for storing profiles of the measurement values (Fig. 1, ¶ [0012]: The measured data is then transmitted by the communications device 14 to the central data processing unit 16 to determine; Examiner interpretation: central data processing unit 16 is the storage device.)
	Zhao fails to teach, — comprising: a sampling device for sampling a signal of at least one electrical measurement variable using a prescribed sampling rate; a timer configured to detect the measurement values in a time-controlled manner such thats the signal of the measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate a time profile of the measurement values.
	In analogous art, Kereit teaches, — comprising: a sampling device for sampling a signal of at least one electrical measurement variable using a prescribed sampling rate (Fig. 1, ¶ [0086]: However, it is also possible for the distance protective devices 11a and 11b to record their current and voltage phasor measured values in a time-synchronous manner, that is to say with the sampling in the two distance protective devices being carried out synchronously; Fig. 1, ¶ [0087]: In addition, the current and voltage phasor measured values are allocated a time stamp which precisely indicates the point in time of their recording; Examiner interpretation: device 11a and device 11b are the sampling device. The current and voltage phasor are the measurement variable); a timer configured to detect the measurement values in a time-controlled manner such thats the signal of the measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate a time profile of the measurement values (Fig. 4, ¶ [0093]: Furthermore, the recording device 40 may have an internal timer 46, which clocks the sampling of the current and voltage phasor measured values of the measurement inputs 40a to 40d; Fig. 1, ¶ [0087]: In addition, the current and voltage phasor measured values are allocated a time stamp which precisely indicates the point in time of their recording; Examiner interpretation: timer 46 is the timer. The sampling, time-stamp (set time), and recording (measurement duration) is the time profile.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao to include the teaching of a sampling device for sampling a signal of at least one electrical measurement variable using a prescribed sampling rate; a timer configured to detect measurement values in a time-controlled manner such that the signal of the measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate a time profile of the measurement values taught by Kereit for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network easily and accurately [Kereit [0008]: The invention is therefore based on the object of specifying a method and a measurement device of the type mentioned above which allow a setting value for the ground impedance to be determined comparatively easily and accurately.]

7.	Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Zhao (US 2012/0299603 A1) (herein after Zhao) in view of Kereit et al (US 2010/0301872 A1) (herein after Kereit) as applied to claims 1 – 10, and 13 above, and further in view of Ganesh et al (US 2012/0278012 A1) (herein after Ganesh.

	In Re Claim 11, Zhao in view of Kereit teaches the limitations of claim 10, which this claim depends on.
	Zhao in view of Kereit fails to teach, the method according to claim 10, which further comprises forming in each case a first time derivative from the time profiles of the first and second measurement values for the subsequent synchronization, a maximum and an associated time at which the maximum occurs in a respective profile are identified in each profile of derived measurement values, and the measurement values that have been detected at a time of the maximum are used as the simultaneously detected measurement value pair.
	In analogous art, Ganesh teaches, the method according to claim 10, which further comprises forming in each case a first time derivative from the time profiles of the first and second measurement values for the subsequent synchronization (Fig. 6, ¶ [0042]: Any number of signal features may be extracted from the sensor data 182, such as signal features from a — shape related group (e.g., area, amplitude or shape when curve fitted as Weibull, regression, slope, inflection point, maximum point); Fig. 1, ¶ [0023]: Specifically, the data acquisition systems 44, 46, 48, and 50 may be organized into pairs including a master data acquisition system and a slave data acquisition system; Examiner interpretation: the slope is the first derivative at the time the signal is sampled, the pair of data acquisition systems 44 and 46 acquires the first measurement value with data acquisition system 44 and the second measurement value with data acquisition systems 46), a maximum and an associated time at which the maximum occurs in a respective profile are identified in each profile of derived measurement values, and the measurement values that have been detected at a time of the maximum are used as the simultaneously detected measurement value pair (Fig. 6, ¶ [0042]: Any number of signal features may be extracted from the sensor data 182, such as signal features from a — shape related group ( e.g., area, amplitude or shape when curve fitted as Weibull, regression, slope, inflection point, maximum point); Fig. 1, ¶ [0023]: Specifically, the data acquisition systems 44, 46, 48, and 50 may be organized into pairs including a master data acquisition system and a slave data acquisition system; Examiner interpretation: the slope is the maximum point is the maximum at the time the signal is sampled.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao in view of Kereit to include the teaching of a first time derivative from the time profiles of first and second measurement values, and a maximum and an associated time at which the maximum occurs at the measurement values taught by Ganesh for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network accurately [Ganesh [0003]: Some monitoring systems may detect that a defect exists; however, such monitoring systems may fail to determine an accurate location on the cable where the defect can be found; [0017]: Such a method or device may decrease the cost of maintaining an underground cable system by detecting and accurately locating cable defects.]

	In Re Claim 12, Zhao in view of Kereit in view of Ganesh teaches the limitations of claim 11, which this claim depends on.
	Zhao further teaches, the method according to claim 11, which further comprises: transmitting at least the measurement value pair that has been detected at the time of the maximum to an evaluation device (Fig. 1, ¶ [0012]: The measured data is then transmitted by the communications device 14 to the central data processing unit 16 to determine the insulation losses; Examiner interpretation: central data processing unit 16 is the evaluation device); and identifying the at least one diagnosis variable using the evaluation device (Fig. 1, ¶ [0012]: The measured data is then transmitted by the communications device 14 to the central data processing unit 16 to determine the insulation losses; Examiner interpretation: central data processing unit 16 (the evaluation device) determines the insulation losses (the diagnosis variable).)

	In Re Claim 14, Zhao teaches, a measuring system for identifying at least one diagnosis variable (Fig. 1, ¶ [0010] Referring to the drawings, an on-line monitoring system in accordance with an embodiment of the invention is illustrated in FIG. 1 and shown generally at reference numeral 10; Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Examiner interpretation: 10 is the measuring system, the dissipation factor is the diagnosis variable), —; a timer configured to detect measurement values in a time-controlled manner (Fig. 1, ¶ [0012]: With present synchronization and communication technologies and accurate satellite clocks, measurements may be made from both terminals 12, 13 of the circuit 11 at one time (T) using a synchronization device 17; Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Examiner interpretation: synchronization device 17 is the timer, the values of voltage, current, and phase angle are the measurement values) —; and a storage device for storing profiles of the measurement values (Fig. 1, ¶ [0012]: The measured data is then transmitted by the communications device 14 to the central data processing unit 16 to determine; Examiner interpretation: central data processing unit 16 (the storage device) stores the measurement values); a synchronization device formed to identify, by subsequent synchronization, respective measurement value pairs detected simultaneously in said measuring devices from the profiles of the measurement values (Fig. 1, ¶ [0011]: Generally, the invention uses a real time on-line system to monitor dissipation factor of transmission laminar dielectric cable insulation systems by measuring voltage, current, and phase angle from the terminals 12 and 13 of the cable circuit 11; Examiner interpretation: the sample start time of the first measurement value and the sample start time of the second measurement value is the first pair, the sample stop time of the first measurement value and the sample stop time of the second measurement value is the second pair) —; and an evaluation device configured to identify the at least one diagnosis variable at least from the simultaneously detected measurement value pair (Fig. 1, ¶ [0012]: The measured data is then transmitted by the communications device 14 to the central data processing unit 16 to determine the insulation losses; Examiner interpretation: central data processing unit 16 (the evaluation device) determines the insulation losses (the diagnosis variable).)
	Zhao fails to teach, the measuring system comprising: at least two measuring devices, each containing: a sampling device for sampling a signal of at least one electrical measurement variable using a prescribed sampling rate; such that a signal of a measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate a time profile of the measurement values; a synchronization device – by virtue of the fact that said synchronization device forms in each case a first time derivative in each profile of the measurement values, identifies a maximum in each said profile of derived measurement values and uses the measurement values that have been detected at a time of a respective maximum as the simultaneously detected measurement value pair.
	In analogous art, Kereit teaches, the measuring system comprising: at least two measuring devices, each containing: a sampling device for sampling a signal of at least one electrical measurement variable using a prescribed sampling rate (Fig. 1, ¶ [0045]: A measurement device in the form of an electrical distance protective device 11a is arranged at a first measurement point A at a first end of the section 10. A second measurement device in the form of a second distance protective device 11b is arranged in a corresponding manner at a second measurement point B at a second end of the section 10; Fig. 4 ¶ [0093]: Furthermore, the recording device 40 may have an internal timer 46, which clocks the sampling of the current and voltage phasor measured values of the measurement inputs 40a to 40d; Examiner interpretation: Fig 1 is the measuring system, 11a and 11b are the measuring devices, timer 46 is the sampling device that samples current and voltage phasor (the measurement variable)); such that a signal of a measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate a time profile of the measurement values (Fig. 1, ¶ [0086]: However, it is also possible for the distance protective devices 11a and 11b to record their current and voltage phasor measured values in a time-synchronous manner, that is to say with the sampling in the two distance protective devices being carried out synchronously; Fig. 1, ¶ [0087]: In addition, the current and voltage phasor measured values are allocated a time stamp which precisely indicates the point in time of their recording;; Examiner interpretation: 11a and 11b sample the current and voltage phasor (the measurement variables). The time stamp is the set time. The continuous recording is the measurement duration. The sampling (prescribed sampling rate), time-stamp (set time), and recording (measurement duration) is the time profile.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao to include the teaching of a measuring system comprising at least two measuring devices, each containing a sampling device for sampling a signal of at least one electrical measurement variable using a prescribed sampling rate; such that a signal of the measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate a time profile of the measurement values taught by Kereit for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network easily and accurately [Kereit [0008]: The invention is therefore based on the object of specifying a method and a measurement device of the type mentioned above which allow a setting value for the ground impedance to be determined comparatively easily and accurately.]
	Zhao in view of Kereit fail to teach, a synchronization device – by virtue of the fact that said synchronization device forms in each case a first time derivative in each profile of the measurement values, identifies a maximum in each said profile of derived measurement values and uses the measurement values that have been detected at a time of a respective maximum as the simultaneously detected measurement value pair.
	In analogous art, Ganesh teaches, a synchronization device – by virtue of the fact that said synchronization device forms in each case a first time derivative in each profile of the measurement values (Fig. 6, ¶ [0042]: Any number of signal features may be extracted from the sensor data 182, such as signal features from a — shape related group (e.g., area, amplitude or shape when curve fitted as Weibull, regression, slope, inflection point, maximum point); Fig. 1, ¶ [0023]: Specifically, the data acquisition systems 44, 46, 48, and 50 may be organized into pairs including a master data acquisition system and a slave data acquisition system; Examiner interpretation: systems 44, 46, 48, and 50 are the synchronization devices. The slope is the first derivative at the time the signal is sampled,), identifies a maximum in each said profile of derived measurement values and uses the measurement values that have been detected at a time of a respective maximum as the simultaneously detected measurement value pair (Fig. 6, ¶ [0042]: Any number of signal features may be extracted from the sensor data 182, such as signal features from a — shape related group ( e.g., area, amplitude or shape when curve fitted as Weibull, regression, slope, inflection point, maximum point); Fig. 1, ¶ [0023]: Specifically, the data acquisition systems 44, 46, 48, and 50 may be organized into pairs including a master data acquisition system and a slave data acquisition system; Examiner interpretation: the slope is the maximum point is the maximum at the time the signal is sampled. The pair of data acquisition systems 44 and 46 acquires the first measurement value with data acquisition system 44 and the second measurement value with data acquisition systems 46.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao in view of Kereit to include the teaching of a synchronization device that forms in each case a first time derivative in each profile of the measurement values, identifies a maximum in each said profile of derived measurement values and uses the measurement values that have been detected at a time of a respective maximum as the simultaneously detected measurement value pair taught by Ganesh for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network accurately [Ganesh [0003]: Some monitoring systems may detect that a defect exists; however, such monitoring systems may fail to determine an accurate location on the cable where the defect can be found; [0017]: Such a method or device may decrease the cost of maintaining an underground cable system by detecting and accurately locating cable defects.]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chakravorti et al (US 2011/0037613 A1) teaches, a method for identifying at least one diagnosis variable indicating an aging state of an operating device in an electrical energy supply network (Fig. 3); a measuring device for detecting measurement values in an electrical energy supply network (Fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868